DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 09/01/21 (“Amend.”), in which: claims 1, 4, 8, 9 12 and 14 are amended; claims 7 and 13 are cancelled; and the rejection of the claims are traversed.  Claims 1-6, 8-12, 14 and 15 are currently pending an Office action on the merits follows.
Reasons for Allowance
Claims 1-6, 8-12, 14 and 15 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest the overall claimed structure and the explicit teachings of an operation of a control circuit disabling/enabling carry signals to a multiplexor in relation to the operation of source drivers.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-6, 8-12, 14 and 15 are allowable over the prior arts of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2017/0004776 to Park discloses a display device having source driving circuits and provides a driving transistor sensing operation via the source driver, but does not disclose the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.